Citation Nr: 1232070	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA death benefits including Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1976.  The Appellant claims as the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the appellant testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in December 2004. 

2.  The Veteran was never married. 

3.  The Appellant, who claims as the Veteran's daughter, was born in October 1971, and is not a proper claimant under the statutory and regulatory provisions pertaining to VA death benefits. 



CONCLUSION OF LAW

The Appellant is not legally entitled to death benefits administered by VA.  38 U.S.C.A. §§ 101(4)(A), 1310, 1318, 1521, 1542 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).


VA Death Benefits

The appellant is seeking entitlement to DIC, death pension benefits, and accrued benefits. 

The Veteran died in December 2004.  The Veteran was never married.  The appellant claims as the Veteran's daughter.  On the application for DIC, Death Pension, and Accrued Benefits, the appellant indicated that she was born in October 1971.  

Death benefits administered by VA include Dependency and Indemnity Compensation under 38 U.S.C.A. § 1310 and § 1318, accrued benefits under 38 U.S.C.A. § 1521, and death pension under 38 U.S.C.A. § 1542.  Under each statute, only a child of a Veteran is entitled to the benefit.  Therefore, the appellant must show that she is the Veteran's child. 

For the purpose of VA death benefits, the term "child" is defined by statute and regulation as: 

An unmarried person, who is a legitimate child and (1) who was a member of the Veteran's household at the time of the Veteran's death and who was under the age of 18 years; or (2) who, before reaching the age of 18 years, became permanently incapable of self-support; or (3) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) was pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356. 

The fact that the Appellant was born in October 1971 and was over 23 years of age at the time she filed her VA claim for benefits precludes her from being considered a child for purposes of receiving VA benefits.  The record does not show, and she does not otherwise contend, that she was permanently incapable of self-support prior to reaching 18 years of age.  Thus, as the first required element for being considered a "child" for VA death benefits has not been shown, her appeal is inherently flawed and must fail.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement). 

The appellant has submitted no legal documentation verifying that she is, in fact, the Veteran's daughter.  Further, as the appellant has presented no basis for qualifying as a surviving child of the Veteran for VA purposes, legal entitlement for VA death benefits is precluded.  

As the appellant does not meet the statutory and regulatory definition of "child" for the purpose of VA death benefits, she is not legally entitled to death benefits administered by VA as a matter of law. 


ORDER

Entitlement to VA death benefits including Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


